Citation Nr: 0808177	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  06-17 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for the residuals of a 
gunshot wound to the head, to include seizure and kidney 
disorders.



REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1970 to November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran failed, without 
apparent cause, to appear for a scheduled hearing in July 
2007.  Therefore, his request for a Board hearing is 
considered as having been withdrawn.  38 C.F.R. § 20.704 
(2007).  

It is significant to note that service connection for an 
acquired psychiatric disorder was denied in a final April 
1983 rating decision and that the RO has denied reopening in 
the present appeal.  The Board is required to determine 
whether new and material evidence has been presented when a 
claim has been previously disallowed based upon the same 
factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996).  Although the RO also perfected issues on appeal 
including entitlement to service connection for suicide, it 
is clear from the record that the veteran is seeking 
compensation for a seizure disorder as a result of injuries 
incurred in a suicide attempt and for a kidney disorder due 
to seizure medication use.  As the act of an attempted 
suicide itself is not a disability that may be logically 
addressed, the Boards finds the issues for appellate review 
are more appropriately addressed as listed on the title page 
of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  An April 1983 rating decision denied entitlement to 
service connection for an acquired psychiatric disorder 
(identified as depressive neurosis); the veteran did not 
appeal.

3.  Evidence added to the record since the April 1983 rating 
decision is either cumulative or redundant of the evidence of 
record or does not raise a reasonable possibility of 
substantiating the claim.

4.  The veteran's residuals of a gunshot wound to the head, 
to include seizure and kidney disorders, were not incurred 
during active service and are not shown to have been incurred 
as a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence was not received and a claim of 
entitlement to service connection for an acquired psychiatric 
disorder may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

2.  The residuals of a gunshot wound to the head, to include 
seizure and kidney disorders, were not incurred as a result 
of active service nor as a result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court")  have 
been fulfilled by information provided to the veteran by 
correspondence dated in October 2005.  That letter notified 
the veteran of VA's responsibilities in obtaining information 
to assist in completing his claims, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and requested that he send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court also held that in 
order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  The veteran was adequately notified of 
these matters by the October 2005 VCAA notice.

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
Further attempts to obtain additional evidence would be 
futile.  Although the veteran was not provided a VA 
examination concerning his service connection claims for 
seizure and kidney disorders as a result of a gunshot wound, 
the probative evidence of record does not establish an event, 
injury, or disease during service related to these claims.  
In fact, the veteran's gunshot to the head was incurred over 
four years after his discharge from active service.  The 
Board finds the available medical evidence is sufficient for 
adequate determinations.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with these claims would not cause any prejudice 
to the appellant.

Factual Background

Service treatment records dated in September 1971 include a 
provisional diagnosis of drug abuse with depressive neurosis 
on referral to the psychiatric service.  A subsequent 1971 
report from the base psychologist noted the veteran had been 
referred after observations of severe depression, lack of 
motivation, and attempted overdose.  It was noted that he had 
admitted using LSD, marijuana, and amphetamines and that in 
July 1971 he had allegedly ingested a non-lethal dose of 
amphetamines in an attempt to get out of service.  The 
examiner stated that conversations with the veteran's 
superiors revealed him to be a good worker, but that he 
wanted to get out of service.  It was also noted that the 
veteran had entered service very soon after he had filed for 
a divorce, that he had been raised in an abusive foster home, 
and at the age of 13 began a series of juvenile criminal 
offenses.  

Mental status examination revealed the veteran was extremely 
hostile and bitter toward the Marine Corps.  He appeared 
mildly depressed, but the examiner stated this seemed to be 
primarily an attempt to quell his intense feelings of anger 
and desire to physically assault others.  It was noted that 
just prior to his interview with the referring physician he 
had come down from a substantial dose of amphetamines which 
may have caused him to appear more depressed than he did upon 
present examination.  The examiner stated there was no overt 
evidence of neurosis, psychosis, or organic brain disease and 
that when the veteran was informed that he would be 
recommended for administrative separation he seemed quite 
content.  He was not considered to be a genuine suicidal or 
homicidal risk.  The diagnosis was severe passive aggressive 
personality disorder which existed prior to service.  The 
veteran's November 1971 separation examination revealed a 
normal clinical psychiatric evaluation.

Private hospital records show that in October 1972 the 
veteran was admitted in an unconscious state with facial 
lacerations and a comminuted nose fracture as a result of an 
automobile accident.  There was an odor of alcohol on his 
breath.  The final diagnoses included cerebral concussion and 
contusion, fractured nose and skull, and alcoholism.  
Hospital records dated in January 1976 show the veteran's 
spouse reported he had taken an overdose of medication and 
that he was depressed because of unemployment.  Records show 
he was admitted in June 1976 following an attempted suicide 
by shooting himself in the head with a 22 caliber rifle.  It 
was noted the attempt was precipitated by his second spouse 
filing for divorce.  The examiner reported that the veteran 
had previously attempted suicide at least twice, including 
following his first divorce, and that he had a history of 
anti-social acts which included alcohol and drug abuse 
indicative of chronic depression.  The diagnosis was 
depressive neurosis (in a passive-aggressive dependent 
personality).  

VA examination in September 1978 included diagnoses of status 
post cerebral concussion in 1972, status post gunshot wound 
to the head, seizure disorder presumably post-traumatic in 
origin, and slow mentation difficulty with abstractions 
believed to be related to depressive neurosis.  An October 
1978 psychiatric examination summarized the evidence of 
record and noted the veteran reported he had tried to get out 
of service after he was served the divorce papers from his 
first spouse who had taken his son.  The examiner concluded 
that the veteran had tremendous difficulties centering around 
the automobile accident in 1972 which was an adverse reaction 
related to his service discharge and divorce from his first 
spouse.  The diagnoses included depressive neurosis, passive 
dependent personality disorder, and probably some 
"characterological" difficulties which made it almost 
impossible for him to work on a steady basis.  

VA hospital records dated from March to May 1981 included 
diagnoses of borderline personality disorder and atypical 
organic brain syndrome.  It was noted he had been previously 
hospitalized in October 1980 following suicidal ideation and 
diagnoses of dependent personality, unipolar depression, and 
a seizure disorder were provided.  Records dated from May to 
June 1982 included diagnoses of borderline personality and 
seizure disorder status post gunshot wound.  Hospital records 
dated in January 1983 included diagnoses of borderline 
personality disorder, dysthymic disorder, seizure disorder, 
and grand mal epilepsy.  

An April 1983 rating decision denied the veteran's claim for 
entitlement to service connection for a nervous disorder.  It 
was noted the disorder had been variously diagnosed as a 
passive-aggressive personality disorder with depressive 
neurosis, but that the evidence did not demonstrate findings 
of a neurosis or psychosis during service or evidence of a 
psychosis manifest within the first post-service year.  

VA hospital records dated in June 1983 included diagnoses of 
borderline personality and seizure disorders.  It was noted 
the veteran had a long history of psychiatric treatment, 
mostly for depression.  

In correspondence dated in September 2005 the veteran stated 
that the day after he was discharged from service he received 
notice of his divorce and shot himself in the head.  He 
stated that as a result of this injury he had brain trauma, 
seizures, depression with suicidal thoughts, and kidney 
problems.  In subsequent statements he asserted he had kidney 
problems as a result of the medication he had taken for 
seizures.  

VA treatment records dated from August 1997 to September 2004 
include diagnosis of seizure disorder, traumatic brain 
injury, and anxiety.  No opinions as to etiology were 
provided.

New and Material Evidence Claim
Laws and Regulations

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In an April 1983 rating decision VA denied entitlement to 
service connection for an acquired psychiatric disorder.  It 
was noted, in essence, that the evidence demonstrated a 
personality disorder existed prior to service, but that an 
acquired psychiatric disorder was not incurred in service and 
that a psychosis was not manifest within the first post-
service year.  The veteran did not appeal and the decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2007).

Based upon a comprehensive review, the Board finds the 
evidence added since the April 1983 rating decision is either 
cumulative or redundant of the evidence of record or does not 
raise a reasonable possibility of substantiating the claim.  
The basis of the prior denial of the claim was that the 
evidence did not demonstrate that a psychiatric disability 
for VA purposes was incurred in service.  The veteran's 
statements and the additional medical reports received do not 
raise a reasonable possibility of substantiating the claim as 
to this matter.  As the information provided in support of 
the application to reopen the claim does not include new and 
material evidence, this appeal must be denied.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2007).  The Court has held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b); see 71 Fed. Reg. 52744 
(Sept. 7, 2006) (noting the revision was required to 
implement the Court's decision in Allen, 7 Vet. App. 439).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Based upon the evidence of record, the Board finds residuals 
of a gunshot wound to the head, to include seizure and kidney 
disorders, were not incurred during active service and are 
not shown to have been incurred as a result of a service-
connected disability.  There is no evidence of a gunshot 
wound to the head nor seizure or kidney disorders during 
active service.  In fact, the probative evidence clearly 
shows the veteran's self-inflicted gunshot wound to the head 
was incurred over four years after his discharge from 
service.  It is significant to note that service connection 
has been denied for an acquired psychiatric disorder and that 
secondary service connection consideration is not warranted.  

While the veteran may sincerely believe that his residuals of 
a gunshot wound were incurred as a result of service, he is 
not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the claim for entitlement to service 
connection must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim.


ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for an acquired 
psychiatric disorder; the appeal is denied.

Entitlement to service connection for the residuals of a 
gunshot wound to the head, to include seizure and kidney 
disorders is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


